UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4181
HAROLD LEE SMITH,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
              Richard L. Voorhees, District Judge.
                           (CR-92-21)

                      Submitted: March 30, 2001

                       Decided: April 26, 2001

   Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

William E. Loose, Asheville, North Carolina, for Appellant. Mark T.
Calloway, United States Attorney, Jerry W. Miller, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. SMITH
                              OPINION

PER CURIAM:

  Harold Lee Smith appeals the district court’s order on resentencing
denying his motions for a downward departure and his objection to
a prior sentencing enhancement. Smith also claims for the first time
on appeal that his sentence is illegal in light of Apprendi v. New Jer-
sey, 530 U.S. 466 (2000). Finding no error, we affirm.

   Smith was convicted in 1993 of various drug offenses, and this
court ultimately affirmed his convictions and sentence.1 In 1998,
Smith filed a motion pursuant to 18 U.S.C.A. § 3582(c)(2) (West
2000), in which he sought relief under Amendment 505 to the United
States Sentencing Commission, Guidelines Manual (Nov. 1998).2
Smith also asked the district court to grant him a downward departure
based on his minor role in the offense and his post-offense rehabilita-
tion and to reconsider it’s decision during his original sentencing to
enhance his base offense level for being a manager under USSG
§ 3B1.1.

   The district court properly granted relief under Amendment 505,
adjusted Smith’s offense level, and resentenced him to 360 months’
imprisonment. The court declined to consider Smith’s other sentenc-
ing issues, finding that it lacked the authority to do so under
§ 3582(c)(2).

   A resentencing pursuant to § 3582(c)(2) is not a de novo proceed-
ing, but merely a form of limited remand. United States v. Cothran,
106 F.3d 1560, 1562 (11th Cir. 1997). The district court may only
    1
     United States v. Smith, No. 93-5884 (4th Cir. Dec. 20, 1994) (unpub-
lished). Although we reversed two counts of conviction and merged them
with two of the remaining counts, this part of the decision has no effect
on the case before us today.
   2
     This amendment lowered the maximum base offense level dictated by
the drug quantity table in USSG § 2D1.1. The amendment is retroactive
under USSG § 1B1.10(c), p.s. For Smith, the result was a reduction in
his sentencing range from mandatory life imprisonment to 360 months
to life.
                        UNITED STATES v. SMITH                        3
consider the effect of the retroactive amendment, not any other sen-
tencing or guideline issues. USSG § 1B1.10, p.s., comment. (n.2). We
therefore find that the district court properly declined to consider
Smith’s motions for a downward departure. We further find no error
in the district court’s decision not to reconsider its prior enhancement
of Smith’s base offense level, as that issue was decided against Smith
on direct appeal.

   Finally, Smith argues in this appeal for the first time that his sen-
tence violates Apprendi. Any argument that Smith’s sentence violates
Apprendi "was a new issue, one not authorized by § 3582(c), for it is
unrelated to any change in the Sentencing Guidelines." United States
v. Smith, 241 F.3d 546, 548 (7th Cir. 2001). As a result, Smith’s
Apprendi argument is "the sort of contention usually raised by motion
under 28 U.S.C. § 2255, and because the argument falls within the
scope of § 2255 ¶ 1 we treat it as a collateral attack under that stat-
ute." Id. Because Smith did not raise this issue at trial or on direct
appeal, Smith has procedurally defaulted his Apprendi claim. See
United States v. Sanders, No. 00-6281, slip op. at * (4th Cir. April 9,
2001) (agreeing with the Seventh Circuit’s analysis in Smith and hold-
ing that Apprendi claims raised for the first time under § 2255 are
procedurally defaulted). Furthermore, because this Court has held that
the rule announced in Apprendi "does not apply retroactively on col-
lateral review, [Smith] cannot challenge his conviction on the basis
of any such error." Id., slip op. at *.

   Accordingly, we affirm Smith’s sentence. The Government’s unop-
posed motion to augment the record is granted. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court, and argument would not aid
the decisional process.

                                                           AFFIRMED